Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,873,641 to AH in view of U.S. 2018/0362306 to Lopez Bonedito (hereafter Lopez) and alternately further in view of U.S. 2021/0284506 to Moeller.
Claim 1 recites a lifting tool for lifting a wind turbine blade by means of a crane.  AH relates to a C-yoke structure for moving a wind turbine blade at the end of a crane.  See AH [0001] & [0095].  Claim 1 recites the lifting tool having at least one attachment means for attachment to the crane.  The recited attachment means is interpreted as a means-plus-function limitation in accordance with 35 USC 112(f).  Paragraph [0009] of applicant’s published at least one holding device for holding the wind turbine blade this holding device.  AH teaches such a holding device in the form of a hydraulic scissoring clamp system (18, 24, 48).  See AH Figs. 1-3.  AH teaches that these clamps can be controlled to increase force during tilting operations.  See AH [0071].  Thus, one of ordinary skill would infer that they are connected to a controller of the lifting tool.  Figures 1-6 of AH show that the holding device [has a]…movable supporting element (18) for supporting the wind turbine blade (4) and at least one actuator (24) connected to the at least one movable supporting element…so that the movable supporting element is movable by means of the actuator.  See AH [0081]-[0083].  Again, one of ordinary skill would infer that the scissoring system is controlled by the controller.  
Claim 1 also recites the lifting tool comprises a lifting tool sensor connected to the controller [that is]…configured to detect a relative distance or position of the lifting tool with respect to the wind turbine.  AH does not explicitly teach such a sensor.  But it would have been obvious to modify AH to include such a sensor system in view of Lopez.  Lopez also relates to a wind turbine blade lifting system.  See Lopez [0008].  The lift system of Lopez is highly analogous to AH, as it also has a cradle with two longitudinally spaced clamps.  See Lopez Fig 6.  Lopez teaches placing visual sensors on the lift cradle as well as a distance sensor on the hub.  See Lopez [0008].  These sensors allow the control system to determine the distance between the blade and wind turbine and to allow a controller to aid in blade positioning using this information.  See Lopez [0045]-[0048].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify AH to have sensors attached to themselves to aid in positioning.  Such sensors could be the cameras, but it would also have been the distance sensor (from the hub) as this sensor would also be advantageous for use with wind turbines that might not have existing distance sensors.  Even the camera alone meets the claimed limitation as a camera is capable of detect[ing] a relative…position of another object visually.  Claim 1 further recites the controller is configured to control the at least one actuator by means of a function of at least the relative distance or position.  In Lopez the sensors connect with a controller (70) that is positioned on the cradle.  See Lopez Fig. 11 and [0047].  The same controller (or control system) would also be presumed as a matter of common sense to also 
As further evidence that such a modification would have been both predictable and within the skill of one of ordinary skill in the art, Moeller teaches a wind turbine blade lifting system for a sea based turbine.  See Moeller [0002]-[0004].  Moeller teaches that a series of sensors are connected to several actuators that automatically compensate for relative movement.  See Moeller [0008].  If complex interactions between sensors and system to compensate for sea conditions is within the knowledge in the art, it follows that a much simpler system that would actuate clamps based on positioning data would likewise be within the skill of the art.
Regarding claim 2, figures 4 & 6 show that the movable supporting element (18) comprises a concave supporting surface (20”).  Regarding claim 3, AH also shows the movable supporting element (18) is connected to a frame (26) of the lifting tool (2) by means of an extendable arm (48).  See AH Figs. 1-6.  Claim 4 then recites at least one further movable supporting element is connected to the frame opposite of the at least one movable supporting element.  The term opposite has several potential meanings.  One being on the opposite side of the blade’s thickness; e.g. the lower clamping element (20) versus the upper clamping element (18).  Or opposite may refer to the opposite longitudinal side of the clamp structure; e.g. clamp (18) v. clamp (18’).  For purposes of this rejection, the latter interpretation is used and the second movable clamp (18’) anticipates this element.  See AH Figs. 1-6.  These two clamping elements together help form the entire C-yoke clamp in its entirety.  
Claim 5 recites that at least one of the at least one movable supporting element is rotatable.  AH teaches that the entire C-yoke can be tilted [0047] and Fig. 7.  This makes the entire C-yoke, and by extension every component on it, rotatable because the tilt is a rotation.  Claim 5 does not recite that the support element rotates relative to the remainder of the lifting tool.  Claim 6 recites that at least one of the at least one movable supporting element is a glider shoe being movable in gliding directions…transverse to a longitudinal axis of the wind turbine blade and a height axis of the wind turbine.  Thus, the gliding direction in the C-yoke of AH is the axis defined by upper arm strut (26) that has counterweight (16) at its terminal end.  AH teaches that the clamps (18) are “slidably mounted” to the upper member.  See AH [0088]-[0089].  In other words, these clamps, which are moveable supporting element[s] can move slidingly along the length of strut (26).  This makes them glide shoes.
Regarding claim 8, AH shows two holding devices (8, 8’)…are arranged at a [longitudinal] distance from one another.  See AH Fig. 1. Regarding claim 11, AH teaches the lifting tool is attached to the crane.  See AH [0095].  Claim 12 recites comprising the lifting tool according to claim 1 and a wind turbine, whereby the wind turbine comprises a wind turbine sensor configured to interact with the lifting tool sensor to detect the relative distance or position.  As noted above, Lopez teaches the wind turbine has a distance sensor for interacting with the lifting device.  
Claim 13 recites a method for assembling a wind turbine blade with a hub of a wind turbine.  As before AH relates to such a method.  See AH [0001].  It teaches (a) positioning the wind turbine blade in a lifting tool according to claim 1, (b) attaching the lifting tool to a crane, and (c) lifting the wind turbine blade by means of the crane and positioning it towards the hub… so that the wind turbine blade is brought into contact with the hub.  See AH [0001], [0095], and Figs. 5-6.  As with claim 1, a controller is inferred to  control the actuation of the clamps.  Claim 14 recites that the controller is configured to move the at least one movable supporting element in permanent reaction to motions influencing the lifting…of the wind turbine blade.  As noted above, the claim is interpreted to mean the controller is configured to move the element in reaction to motions influencing the lifting.  AH teaches the clamps apply extra force during tilting operations, which is a motion influencing the lifting.  See AH [0071].

Claims 1-5, 8 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. 2018/0257914 to Franke in view of U.S. 2018/0362306 to Lopez Bonedito (hereafter Lopez) and alternately further in view of U.S. 2021/0284506 to Moeller.
Claim 1 recites a lifting tool for lifting a wind turbine blade by means of a crane.  Franke relates to a C-yoke structure for moving a wind turbine blade at the end of a crane.  See Franke [0001], [0013], & Fig. 4.  Claim 1 recites the lifting tool having at least one attachment means for attachment to the crane.  The recited attachment means is interpreted as a means-plus-at least one holding device for holding the wind turbine blade this holding device.  Franke has two holding device[s] in the form of the two C-grippers (1).  See Franke Figs. 1-4.  Franke teaches that the holding device is for installing a wind turbine blade to a wind turbine.  See Franke [0014].  Since an operator could not physically (or safely) actuate the clamping systems at those heights, one of ordinary skill would infer that the clamping system is connected to a controller of the lifting tool.  Franke teaches that the holding device [has a]…movable supporting element (10)) for supporting the wind turbine blade (14) and at least one actuator connected to the at least one movable supporting element…so that the movable supporting element is movable by means of the actuator in the form the motive power that moves the upper clamp (10) down, as seen in figures 1-2.  Again, one of ordinary skill would infer that the clamp (10) is controlled by the controller.  
Claim 1 also recites the lifting tool comprises a lifting tool sensor connected to the controller [that is]…configured to detect a relative distance or position of the lifting tool with respect to the wind turbine.  Franke does not explicitly teach such a sensor.  But it would have been obvious to modify Franke to include such a sensor system in view of Lopez.  Lopez also relates to a wind turbine blade lifting system.  See Lopez [0008].  The lift system of Lopez is highly analogous to Franke, as it also has a cradle with two longitudinally spaced clamps.  See Lopez Fig 6.  Lopez teaches placing visual sensors on the lift cradle as well as a distance sensor on the hub.  See Lopez [0008].  These sensors allow the control system to determine the distance between the blade and wind turbine and to allow a controller to aid in blade positioning using this information.  See Lopez [0045]-[0048].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Franke to have sensors attached to themselves to aid in positioning.  Such sensors could be the cameras, but it would also have been the distance sensor (from the hub) as this sensor would also be advantageous for use with wind turbines that might not have existing distance sensors.  Even the camera alone meets the claimed limitation as a camera is capable of detect[ing] a relative…position of another object visually.  Claim 1 further recites the controller is configured to control the at least one actuator by means of a function of at least the relative distance or position.  In Lopez the sensors connect with a 
As further evidence that such a modification would have been both predictable and within the skill of one of ordinary skill in the art, Moeller teaches a wind turbine blade lifting system for a sea based turbine.  See Moeller [0002]-[0004].  Moeller teaches that a series of sensors are connected to several actuators that automatically compensate for relative movement.  See Moeller [0008].  If complex interactions between sensors and system to compensate for sea conditions is within the knowledge in the art, it follows that a much simpler system that would actuate clamps based on positioning data would likewise be within the skill of the art.
Regarding claim 2, figures 1-4 of Franke show that the movable supporting element (10) comprises a concave supporting surface.  Regarding claim 3, Figures 1-2 of Franke also show the movable supporting element (10) is connected to a frame (2) of the lifting tool by means of an extendable arm.  Claim 4 then recites at least one further movable supporting element is connected to the frame opposite of the at least one movable supporting element.  The term opposite has several potential meanings.  For purposes of this rejection, the term opposite is defined as being on the opposite side of the blade’s thickness; e.g. the lower clamping element (9) versus the upper clamping element (10).  Support struts (4) is moveable in two ways.  First, the individual elements of the lower clamp (9) can be vertically moved to create a desired contour shape, as evidence by the differing heights in figures 2 & 3.  See also Franke [0013].  Alternately, the entire lower strut (4) can be rotated about the lower pivot.  See Franke [0025].  This second interpretation also teaches claim 5 which recites that at least one of the at least one movable supporting element is rotatable.  Or if the first interpretation is used, the upper clamp (10) is also rotatably (i.e. pivotably) mounted to its extendable arm.  See Franke Fig. 1.  Regarding claim 8, Franke shows two holding devices (1, 1)…are arranged at a [longitudinal] distance from one another.  See Franke Fig. 4.  Regarding claim 11, Franke teaches the lifting tool is attached to the crane.  See Franke [0005] and Fig. 4.  Claim 12 recites comprising the lifting tool according to claim 1 and a wind turbine, whereby the wind turbine comprises a wind turbine sensor configured to interact with the lifting tool sensor to detect the relative distance or position.  As noted above, Lopez teaches the wind turbine has a distance sensor for interacting with the lifting device.  

Allowable Subject Matter
Claims 15-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art teaches lifting devices for wind turbine blades and assorted variations on gripping devices.  But the prior art does not specifically teach arranging two glider shoes that specifically move towards and apart from each other in a direction transverse to both the blade longitudinal axis and height axis, as recited in claims 7 and 15.  This specific variant of gripper is not taught or suggested by the prior art.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered.
Applicant’s amendments overcome the anticipation rejections over both AH and Franke.  These rejections are withdrawn. The claims previously rejected under 102 are now instead rejected under 103, in a similar manner to that of claims 9-10 in the previous rejections.
Applicant asserts that the secondary reference of Lopez does not teach controlling actuation of the clamps based on the sensors.  While this feature is not explicitly taught, the rejection presents a prima facie reason why such a feature would have been an obvious modification.  Specifically, that it would have been obvious as a matter of common sense to control actuation of the clamps based on proximity data.  Either in the form of opening the clamps when the sensors tell the system the blade is in installation position or as a safety system to refuse actuation if the blade is not in position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726












    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”